
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 354
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Matheson (for
			 himself and Ms. Berkley) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the staff, community, and
		  patrons of the Utah Shakespeare Festival on the festival’s 50th
		  anniversary.
	
	
		Whereas the Utah Shakespeare Festival was founded in 1962
			 by Fred C. Adams;
		Whereas the inaugural festival featured three plays: The
			 Taming of the Shrew, Hamlet, and The Merchant of Venice;
		Whereas performers at the inaugural festival were students
			 and volunteers who supplied their own props and costumes;
		Whereas 3,276 visitors attended the inaugural
			 festival;
		Whereas today, nearly 150,000 visitors from across the
			 country attend the festival each year;
		Whereas the festival has a cast of over sixty professional
			 actors, an artistic company which creates sets, props, and costumes, employs
			 twenty-eight people year-round, and the summer and fall production company
			 consists of approximately 350 individuals;
		Whereas the festival is held in Cedar City, Utah, at the
			 Adams Shakespearean Theatre;
		Whereas the Adams Shakespearean Theatre is located on the
			 campus of Southern Utah University and is one of few theaters with a layout
			 similar to Shakespeare’s Globe Theatre, providing invaluable educational
			 opportunities for students at Southern Utah University;
		Whereas the festival’s success has greatly benefitted the
			 economy of Cedar City, Utah;
		Whereas in 2001, the National Governors Association
			 honored the Utah Shakespeare Festival with the award for Distinguished Service
			 in the Arts for Artistic Production; and
		Whereas in 2003, Fred C. Adams was named Utah’s
			 Entrepreneur of the Year for Community Enrichment by Ernst & Young: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 congratulates the staff, community, and patrons of the Utah Shakespeare
			 Festival on the festival’s 50th anniversary.
		
